Citation Nr: 1733130	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Regional Office (RO) that granted service connection for MDD and assigned an initial 50 percent rating.  The appellant is the Veteran's spouse and designated payee.  She has been prosecuting this appeal on his behalf.

In September 2015, the Board denied the claim of a higher rating for MDD.  The appellant appealed the decision to the Veterans Claims Court.  Pursuant to a December 2016 Memorandum decision, the Court vacated the Board's September 2015 decision and remanded the claim to the Board.

Subsequent to the September 2015 Board decision, the appellant submitted additional evidence in support of the claim.  That evidence was accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may proceed with an adjudication of the claims.


FINDINGS OF FACT

1.  The Veteran's MDD has been manifested by subjective complaints of being easily upset, difficulty developing and managing interpersonal relationships, keeping to himself, anxiety, short-tempered, bouts of profound sadness, trouble remembering things, and forgetfulness; objective findings include depressed mood, markedly diminished interest or pleasure, significant weight gain, insomnia, fatigue and loss of energy, feelings of worthlessness and guilt, diminished ability to concentrate, and recurrent thoughts of death.  

2.  The Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected MDD.

3.  The Veteran is in need of aid and attendance due to service-connected MDD disability (which includes symptoms associated with dementia).


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for MDD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

3.  The criteria for SMC based on the need for aid and attendance have been met . 38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R.  §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 

The Veteran's MDD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9434.  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 50 percent rating for MDD under DC 9434 for the entire initial rating period on appeal.  A 50 percent rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The appellant maintains that the Veteran's MDD is more severe than what is contemplated by the currently-assigned 50 percent rating.  In September 2015,  the Board denied a higher rating.  The decision focused on VA treatment records dated from 2004 to 2009.  The Board also discussed VA examination reports dated in January 2005 and August 2006.  That part of the Board's September 2015 decision is hereby incorporated by reference.

As an initial matter, the Veteran suffers from psychiatric impairment not only as the result of his service-connected MDD, but also as the result of a cognitive disorder, which has been diagnosed as dementia, for which he has separately sought and been denied service connection.  As as a general rule, if it cannot be differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996). 

In this case, and as discussed in the Court's December 2016 Memorandum decision, the medical evidence of record does not clearly differentiate between the symptomatology that the Veteran suffers as a result of MDD and that which he suffers as a result of his nonservice-connected cognitive disorder (dementia).

In this regard, in the December 2016 Memorandum decision, the Court indicated that the Board's September 2015 decision had "mischaracterized" an April 2015 VHA expert opinion.  Specifically, the Board stated that, "the [v]eteran's impaired judgment, poor interpersonal relationships, poor focus, and poor concentration primarily impair the [v]eteran's occupational ability, and such symptoms are the result of his non-service-connected dementia, rather than his service-connected MDD."  

However, as discussed by the Court, the April 2015 VHA expert opinion explicitly stated that the symptoms of "social withdrawal/detachment, poor focus and concentration could be from depression or dementia."  Thus, the Court reasoned that there were at least two, and arguably three of the four symptoms that the Board cited as primarily impairing the Veteran's occupational ability.  

Further, following the December 2016 Memorandum decision, the Veteran submitted a private psychiatric evaluation dated in May 2017 from Psychologist,
C.M.  This report noted that the claims file had been reviewed and that he had been interviewed.  C.M. noted that there had been some disagreement among the Veteran's providers over the years regarding the etiology of his dementia symptoms.  C.M. stated that dementia was not a disease, but rather a group of symptoms that may accompany other medical or psychological diagnosis.  Dementia was noted to be a "broad term" referencing impairments in thinking, remembering, and reassigning, which, ultimately, affected a person's safety and functioning.

For these reasons, the medical evidence does not clearly differentiate between symptomatology attributed to a nonservice-connected disability (dementia) and a service-connected disability (MDD).  As such, the Veteran's cognitive disorder symptoms are indistinguishable from those due to service-connected MDD; accordingly, the Board will consider the totality of his psychiatric disability picture.  See Mittleider, 11 Vet. App. at 182.

Regarding the severity of the Veteran's psychiatric disorder, C.M. opined that the Veteran's depressive disorder was severe and was at least as likely as not causing him occupational social impairment with deficiencies in most areas, including  work, family relations, judgment, thinking, and mood since at least April 2004, to the present.  Further, C.M. opined that it was at least as likely as not that MDD had rendered him fully unable to successfully secure and follow substantially gainful employment since 2000, when he last worked full-time.  In support of these opinions, C.M. discussed various VA treatment records and VA examinations.  

Further, C.M. noted that, since 2000, the MDD symptoms had remained severe and included depressed mood most of the day, markedly diminished interest or pleasure, significant weight gain, insomnia, fatigue and loss of energy, feelings of worthlessness and guilt, diminished ability to concentrate, and recurrent thoughts of death.  These symptoms, according to C.M., made it "very difficult" to pursue employment, stay on task at work, get along with others at work, and be reliable and effective in a competitive work environment.  These impairments were noted to be evidenced by the Veteran's reports and treatment notes throughout his file documenting these symptoms.  

C.M. considered the competent and credible evidence of record in reaching her conclusion, to include an August 2003 disability evaluation where the examiner noted that the Veteran had a depressed mood and flattened affect during the interview, and kept asking the examiner whether he was mad at him.  The examiner opined that the Veteran had a limited ability to carry out instructions and concentrate for extended periods of time.  C.M. also discussed a June 2004 VA treatment note, where the Veteran reported that he became incredibly angry and frustrated with everything.  During a January 2005 VA examination, the Veteran listed three multi-year periods in his adult life in which he rarely or never left his home and reported that he was easily upset by others and had extreme difficulty in developing and managing interpersonal relationships. 

C.M. further noted an August 2006 VA examination where the Veteran reported that he kept to himself and could not handle people; was anxious and short-tempered, with decreased vitality and frequent bouts of profound sadness; that he tried to work with his wife in her business but could not stand it; and that he mostly sat around the house and rarely left or socialized.  In the August 2007 VA
examination, he reported frequent trouble remembering, things, stating that he could not remember back three or four years; that he panicked when he could not find things; and that he did not remember to shower or shave.

Upon review of all the evidence of record, a 70 percent rating is warranted for MDD based, in large part, on the May 2017 private psychiatric evaluation from C.M.  The May 2017 report is highly probative as to the severity of MDD throughout the rating period on appeal.  Not only does C.M. have a Ph.D. in psychology but she also conducted a thorough review of the Veteran's claims, to include specific citations to VA treatment records, VA examination reports, the April 2015 VHA medical opinion, and the Veteran's and his spouse's lay statements.  Moreover, C.M. discussed all the relevant criterion for MDD and specifically addressed the Veteran's symptoms as they related to the specific diagnostic criteria.  Further, C.M. provided opinions regarding the severity of the Veteran's MDD and his employability based on well-reasoned rationales.  

For these reasons, a 70 percent rating for MDD is warranted for the entire rating period on appeal.  C.M. specifically opined that the Veteran's depressive disorder was severe and was at least as likely as not causing him occupational social impairment with deficiencies in most areas, including  work, family relations, judgment, thinking, and mood since at least April 2004, to the present.  This is the specific criteria contemplated by the 70 percent rating under DC 9434.  As such, a rating of 70 percent, but no higher, for MDD disability is warranted.

Further, the evidence is at least in equipoise as to whether MDD results in an inability to obtain or maintain substantially gainful employment.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Here, the Veteran meets the schedular requirement for a TDIU as his service-connected disability (MDD, rated as 70 percent disabling, granted herein) meets the rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a). Moreover, upon review of all the evidence of record, both lay and medical, the weight of the probative evidence supports a finding that MDD has prevented him from obtaining or retaining substantially gainful employment throughout the initial rating period on appeal.  The evidence includes his September 2006 application for a TDIU, on which he stated he became too disabled to work beginning December 1999.  He indicated that he was unable to work due to his service-connected depression.

As discussed above, C.M. noted that, since 2000, the Veteran's MDD symptoms had remained severe and included depressed mood most of the day, markedly diminished interest or pleasure, significant weight gain, insomnia, fatigue and loss of energy, feelings of worthlessness and guilt, diminished ability to concentrate, and recurrent thoughts of death.  

These symptoms, according to C.M., made it "very difficult" to pursue employment, stay on task at work, get along with others at work, and be reliable and effective in a competitive work environment.  These impairments were noted to be evidenced by the Veteran's reports and treatment notes throughout his file documenting these symptoms.  C.M. opined that the it was at least as likely as not that MDD had rendered him fully unable to successfully secure and follow substantially gainful employment since 2000, when he last worked full-time.

Further, in a March 2017 affidavit, the appellant indicated that the Veteran he last worked in approximately 2000, when he assisted her in performing menial, supervised, tasks while she was operating her building restoration business.  She further reported that she could not leave him alone for even a minute because he had injured himself in the past and set towels on fire the kitchen when he was unsupervised.

For these reasons, and upon review of all the evidence of record, the weight of the probative evidence supports a finding that the Veteran has been unable to follow a substantially gainful occupation as a result of MDD throughout the initial rating period on appeal. Accordingly, the criteria for a TDIU have been met.  

Regarding SMC based on regular aid and attendance, the appellant indicated that the Veteran's SMC claim was an inferred issue that was part and parcel of the increased rating claim.  The Board agrees.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Thus, this issue is properly before the Board for appellate consideration

SMC is payable where a veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b)(3).  A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or is so nearly blind as to have visual acuity of 5/200 or less in both eyes, or contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b)-(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature. It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

Importantly, in order for the Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in his being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000).

Here, there is no question that the Veteran is in need of aid and attendance as he is currently in receipt of special monthly pension (SMP) based on his dementia.  See January 2008 rating decision.  Because the Board has found that the dementia symptoms are indistinguishable from his service-connected MDD disability, entitlement to SMC based on the need for aid and attendance is now warranted as a result of his service-connected MDD disability (which now includes consideration of his symptoms associated with dementia). 

Finally, neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist and the Board finds that it has been adequate.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Therefore, no further discussion is necessary.


ORDER

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for MDD is granted.

For the entire initial rating period on appeal, a TDIU is granted.

Entitlement to SMC based on the need for aid and attendance is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


